El Juez Asocíalo Sr. Wole,
emitió lá opinión del tribunal.
Nos inclinamos a convenir con el apelante en qne de la siguiente denuncia no aparece qne las palabras atribuidas-a dicbo apelante fueran bastantes para imputar la comi-sión de un delito:
“Que en enero cinco de 1923, entre 6 a 9 p. m., y en el bando Aguirre, sitio Coquí de Salinas, del Distrito Judicial Municipal de Salinas, que forma parte del Distrito Judicial de Guayama, P. R. •el referido acusado Miguel Bernard Silva, ilegal, voluntaria y ma-liciosamente, mientras se llevaba a cabo un meeting pro huelga agrí-cola, y haciendo de orador el acusado Miguel Bernard Silva, entre otras cosas dijo: ‘Cuando un burgués hace un robo se dice que es un gran financiero; ahora mismo se llevó a cabo una transacción en San Juan, en pública subasta para la construcción de un acue-ducto en la citada población, llevándose la buena pró el Sr. Giorgetti, en representación de una casa anónima, en ésta se manejó medio millón de dollars ($'500,00, sio.). ¿Esto para qué? Pues para re-poner los cien mil pesos que se gastaron los unionistas para la co-misión que fué a Estados Unidos.’ Que todas estas manifestaciones hechas en público y ante un conglomerado de personas que pasa-ban de cien, dichas en deshonra, desprecio y menosprecio del Sr. Giorgetti y del Municipio de San Juan, P. R., con la intención aviesa de poner a dicho Sr. Giorgetti y los hombres que dirigen el municipio de San Juan al ridículo pública.”
Aunque la palabra “robo” fué usada, sin embargo, en esta relación, las palabras meramente tendían a demostrar un impropio manejo _ de posturas o de fondos en resultante detrimento del público. No se alegan hechos que pudieran hacer caer los supuestos actos del Sr. Giorgetti dentro de la sanción de las leyes penales de Puerto Eico.
Sin embargo, la ley de libelo abarca no solamente delitos sino también relatos o informes hechos pública y malicio-samente tendentes a manchar el honor, la reputación o dig-nidad de una persona natural o de un cuerpo. Artículo 2 de la Ley para definir y castigar el delito de calumnia e *859injuria, aprobada en marzo de 1911. En el caso de El Pueblo v. García, 21 D. P. R. 163, la sentencia fné revocada por-que las palabras pronunciadas no constituían nn relato o informe, pero lo contrario es cierto de la presente denuncia. El relato o informe es que el Sr. Gíorgetti obtuvo la buena pro por medios impropios. Y decimos ‘‘medios impropios” porque las palabras “cuando un burgués buce un robo se dice que es un gran financiero” bay que relacionarlas con “se manejó”, siendo el resultado necesario que. cualquier oyente llegaría a la conclusión de que algo impropio se bizo. Y cuando el fin, como se alega, es ayudar a o pagar los gastos de una comisión del partido de la mayoría en Puerto Rico, la exposición en su totalidad es un relato o informe que tiende fuertemente a desacreditar al Sr. Giorgetti, la persona a quien se referían las palabras pronunciadas.
El Sr. Giorgetti, la persona que se suponía injuriada, fue llamado como testigo del gobierno. No compareció. El apelante señala como error el que la corte no usó todos los medios posibles para obtener la comparecencia de dicbo tes-tigo. El remedio, sin embargo, en todo caso es mediante mo-ción de suspensión para permitir a la defensa obtener al tes-tigo. El acusado basta cierto punto- bizo tal moción.
La omisión de suspender el caso en las anteriores cir-cunstancias se señala como error. La manera de obtener ana suspensión está descrita en los casos de El Pueblo v. Román 18 D. P. R. 219, y Dyer v. Rossy, 23 D. P. R. 772. El apelante no bizo solicitud ni declaración jurada para de-mostrar la importancia o necesidad de este testigo.
El juicio demostró que las palabras fueron pronunciadas en la forma imputada. La defensa consistió en una coar-tada que la corte no creyó existiera, conclusión que no vemos razón alguna para alterar. Esto dispone de los dos señala-mientos de error restantes.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

*860Jueces' concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.